DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art when taken alone or in combination does not appear to teach or fairly suggest at this time the combination of limitations of independent claims 1, 16 or 18. In particular, the prior art discloses variable wheel drive electric vehicles as well as in-wheel electric hub motors with rotors and stators having similar features as recited in the claims (see references cited). However, the prior art does not appear to teach or suggest a variable wheel drive electric vehicle, comprising: a vehicle chassis; a first axle disposed on the vehicle chassis, comprising: a pair of opposed first axle ends, the opposed first axle ends axially spaced apart along a first axle axis; a pair of first axle hubs attached to the first axle ends; a pair of motive wheels each comprising an inner surface and an outer surface and configured for radially extending rotatable disposition on the first axle hubs; and a pair of electric hub motors each comprising a stator and a rotor, the stators configured for selective attachment to and detachment from the first axle hubs, the rotors configured for selective attachment to and detachment from the motive wheels, the rotors configured for reversible motive rotation of the motive wheels by and about the stators; a second axle longitudinally spaced from the first axle and disposed on the vehicle chassis, comprising: a pair of opposed second axle ends, the opposed second axle ends axially spaced apart along a second axle axis; a pair of second axle hubs attached to the opposed second axle ends; a pair of non-motive wheels each comprising an inner surface and an outer surface and configured for radially extending rotatable disposition on the second axle hubs; and a pair of hub motor blanks each comprising a stator blank and a rotor blank, the stator blanks configured for selective attachment to and detachment from the second axle hubs, the rotor blanks configured for selective attachment to and detachment from the non-motive wheels, the rotor blanks configured for reversible non-motive rotation of the non-motive wheels by and about the stator blanks; or the method of using the variable wheel drive electric vehicle as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MEYER whose telephone number is (571)270-3535. The examiner can normally be reached Monday - Friday 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

JACOB B. MEYER
Primary Examiner
Art Unit 3618



/JACOB B MEYER/Primary Examiner, Art Unit 3618